EXHIBIT 10.2 NINTH AMENDMENT TO AMENDED AND RESTATED PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT This Ninth Amendment to Amended and Restated Private Label Credit Card Program Agreement ("Ninth Amendment") is entered into as of the 27th day of October, 2011 (the "Ninth Amendment Effective Date") by and among Stage Stores, Inc., a Nevada corporation ("SSI"), Specialty Retailers, Inc., a Texas corporation ("SRI"), and Specialty Retailers (TX) LLC, a Texas limited liability company (“SRTX”),all with their principal offices at 10201 Main Street, Houston, Texas 77025 (such three (3) parties hereinafter being referred to collectively as "Stage"), and World Financial Network Bank, a Delaware state bank headquartered at Delaware Corporate Center I, One Righter Parkway, Suite 100 in Wilmington, Delaware 19803(“WFNB” or “Bank”) and successor by conversion to World Financial Network National Bank, a national bank (the “Conversion” and “WFNNB”).SSI, SRI, SRTX, and Bank are collectively referred to in this Ninth Amendment as the "Parties." R E C I T A L S: WHEREAS, SSI, SRI, and WFNNB entered into an Amended and Restated Private Label Credit Card Program Agreement dated as of March 5, 2004, as amended (the "Agreement"), pursuant to which WFNNB issued, and WFNB now issues, private label credit card Accounts which allow Customers of Stage to purchase goods and/or services from Stage; and WHEREAS, the Parties now desire to amend the Agreement to add SRTX as a Party to it and to amend certain terms of the Agreement related thereto; and WHEREAS, on August 1, 2011, WFNB was incorporated in the State of Delaware for the purpose, among others, of continuing WFNNB by conversion to WFNB; and WHEREAS, on August 1, 2011, WFNNB filed a Certificate of Conversion with the Delaware Secretary of State to convert to WFNB under Section 786 of Title 5 of the Delaware Code and the General Corporation Law of the State of Delaware effective that date; and WHEREAS, the Parties now also desire to amend the Agreement to amend certain terms of the Agreement, including but not limited to as a result of the Conversion. DM 110919.9 NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, and other good and valuable consideration, the receipt of which is hereby acknowledged, the Parties agree as follows: 1.SRTX is hereby added as a Party to the Agreement. 2.Definitions; References.Each term used herein which is not defined herein shall have the meaning assigned to such term in the Agreement.Each reference to "hereof", "hereunder", "herein" and "hereby" and each other similar reference and each reference to "the Agreement" and each other similar reference contained in the Agreement shall from and after the date hereof refer to the Agreement amended hereby. 3.Section 1.1 Certain Definitions.The definition of “Account” last amended by the Sixth Amendment to the Agreement is hereby deleted in its entirety and replaced with the following: "Account" shall mean an individual open-end revolving line of credit established by Bank for a Customer pursuant to the terms of a Credit Card Agreement, whether bearing the brand name Stage, Palais Royal, Goody’s, Bealls,Peebles or Steele’s (unless, as to Peebles Accounts or Steele’s Accounts, otherwise specifically noted herein). Provided, however, that Bank’s obligation to issue Steele’s Accounts is contingent on Stage completing those tasks identified by Bank as necessary to launch Steele’s Accounts (and in a timely manner).
